In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00070-CR



       WILLIAM WAYNE STRAWSER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 52nd District Court
                 Coryell County, Texas
            Trial Court No. FDM-11-20634




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Pursuant to a plea agreement, William Wayne Strawser pled guilty to possession of the

chemical precursor, pseudoephedrine, with the intent to manufacture methamphetamine and was

placed on deferred adjudication community supervision for a period of five years. After Strawser

pled true to the State’s motion to adjudicate guilt, which alleged he had tested positive for

methamphetamine, the trial court revoked Strawser’s community supervision, adjudicated him

guilty of the underlying offense, and sentenced him to eight years’ imprisonment. Strawser

appeals.1

        Strawser’s attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

        On September 30, 2016, counsel mailed to Strawser a copy of the brief, the appellate

record, and the motion to withdraw. Strawser was also informed of his right to review the record


1
 Originally appealed to the Tenth Court of Appeals in Waco, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
follow the precedent of the Tenth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

                                                       2
and file a pro se response.2 On October 3, 2016, this Court informed Strawser that any pro se

response was due on or before November 2, 2016. Strawser did not file a pro se response.

            We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s record and the reporter’s record, and we agree with counsel that no arguable issues

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

            We affirm the trial court’s judgment.3



                                                          Bailey C. Moseley
                                                          Justice

Date Submitted:               December 27, 2016
Date Decided:                 January 25, 2017

Do Not Publish




2
    An October 8, 2016, letter written by Strawser to this Court indicated that he had received counsel’s letter.
3
 Since we agree that this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                              3